Citation Nr: 0703346	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  95-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a temporary total 
disability evaluation for left knee surgery performed in 
December 1993.

4.  Entitlement to an effective date prior to November 3, 
1997 for the grant of a total rating based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active service from January 1984 to March 
1992.

This case initially came before the Board on appeal rating 
decisions rendered by the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
July 1992 and August 1994.  The veteran also perfected an 
appeal of a February 2002 rating decision issued by the Reno, 
Nevada, RO that granted a total disability rating due to 
individual unemployability (TDIU) effective from November 3, 
1997.

In October 2002, the Board undertook additional evidentiary 
development on the issues of entitlement to service 
connection for a low back disorder, and entitlement to a 
temporary total evaluation for left knee surgery performed in 
December 1993.  The issue of entitlement to an effective date 
prior to November 3, 1997 for the grant of a total rating 
based on individual unemployability was deferred pending 
development of the above issues.  Thereafter, in February 
2003, the Board remanded the case to the RO for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate consideration.  

The issue of service connection for low back disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The issue of entitlement to an earlier 
effective date for the grant of TDIU benefits is 
"inextricably intertwined" with the matter of service 
connection for low back disability and is deferred pending 
development of that claim. VA will notify the veteran if 
further action is required on her part.


FINDING OF FACT

Post-operative left knee anterior cruciate ligament tear is 
due to in-service injury.


CONCLUSION OF LAW

Post-operative left knee anterior cruciate ligament tear was 
incurred in service.  38 U.S.C.A. § 1131 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in June 2005, subsequent to the initial adjudication of 
the claim.  While the June 2005 letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement for the benefits sought, it did not provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  See Dingess, supra.  By subsequent letter in March 
2006, the veteran was informed of the evidence necessary to 
establish a disability rating and effective dates for the 
disabilities on appeal.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate the claims decided herein.  The 
Board is also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claims for service connection for left knee 
disability and entitlement to a temporary total evaluation 
based on treatment for a left knee disability.  


Factual Background

Service medical records show that the veteran was seen with 
complaints of left knee pain in November 1988 following a 
workout.  A provisional diagnosis of posterior cruciate 
ligament strain was rendered by a nurse practitioner.  
However, examination by a physician resulted in an assessment 
of popliteus muscle strain. The veteran had no laxity or 
patellofemoral problems.   She was referred for physical 
therapy, given an ACE bandage, and advised to rest.  

The report of an April 1989 reenlistment examination 
indicates that examination of the veteran's lower 
extremities, spine, and musculoskeletal system was within 
normal limits.  At that time, the veteran denied complaints 
of a history of cramps in her legs; bone, joint, or other 
deformity; recurrent back pain; or "trick" or locked knee.  

In February 1992, the veteran complained that the back of her 
left knee was hurting.  Examination revealed a normal left 
knee.  However, further studies were recommended to rule out 
a Baker's cyst.  

During VA examination in April 1992, the veteran reported 
straining her left posterior cruciate ligament while running 
in 1988.  She was treated with physical therapy and ultra 
sound exercise with no benefit.  She complained of constant 
pain.  She also reported a history of a Baker's cyst in her 
left knee in 1989.  Examination of her left knee revealed no 
swelling, erythema, tenderness, or crepitation.  The examiner 
was unable to palpate a Baker's cyst in the popliteal space.  
The knee appeared to be stable without any laxness of the 
collateral or cruciate ligaments.  X-rays of the left knee 
showed no significant bone or joint abnormality.  History of 
posterior cruciate ligament with negative examination of her 
knee was noted.  

Subsequent outpatient treatment records from the Orlando, 
Florida, Naval Hospital show that the veteran complained of 
left knee pain in July 1992.  Impression at the time was 
internal derangement of the left knee.  At that time, the 
veteran was felt to have a Baker's cyst of the left knee.  
Subsequent X-rays studies dated in August 1992 showed that 
the bone and joint structures of the left knee appeared to be 
normal.   A cyst could not be ruled out.  

There veteran was subsequent diagnosed with media plica 
syndrome.  In December 1993, the veteran underwent an 
arthroscopy of the left knee and partial synovectomy with 
excision of the plica.  The veteran was noted to have a 
history of left knee pain both medially and laterally for 
greater than one year that had failed to respond to 
nonoperative treatment.  

In an October 1999 statement, Dr. F.G. Wolf, an Air Force 
Physician, noted that he had seen the veteran in September 
1999.  The veteran reported a history of intermittent pain 
ever since injuring her knee while on active duty.  She also 
reported that while on active duty she had an arthroscopy 
which revealed a medial plica and chronic tear of the 
anterior cruciate ligament.  The veteran currently had 
patellofemoral syndrome.  It was noted that this was not 
consistent with her original diagnosis; however, the original 
injury could have contributed to her current condition.  

Subsequent X-rays of the left knee taken in May 2000 were 
interpreted as normal.  

The veteran underwent a VA fee basis compensation and pension 
examination in June 2000.  She reported symptoms such as left 
knee instability, weakness, and swelling. Pertinent diagnoses 
included status post arthroscopy of the left knee, and 
chondromalacia of the left knee.  The claims folder was not 
reviewed in connection with the examination.  

In April 2003, the veteran was afforded another VA 
compensation and pension examination.  The veteran's claims 
folder in connection with the examination.  The veteran was 
noted to have a history of medial plica syndrome resulting in 
surgery in 1993 followed by a few weeks of physical therapy.  
Following the surgery, she was treated with occasional 
prescriptions of Naprosyn.  In 1994, she was given a TENS 
machine.  

The examiner noted that the veteran, who weighed 220 pounds, 
entered the examining room with a mild limp favoring the left 
leg.  The limp was sometime present during the examination 
and at other times, she walked in a normal fashion.  
Similarly, she had normal shoe wear and callosities on the 
sole of the foot.  She had normal active range of motion with 
pain at the popliteal posterior aspect of the knee at 
extremes of motion.  X-rays of the left knee were normal 
showing no fractures, osteoarthritis, or osteoporosis.  
Diagnosis was left knee status post arthroscopic surgery for 
resection of a medial plica with complaints of persistent 
pain, but no neurological or mechanical deficits.  

The examiner opined that the veteran's present complaints 
were not due to any intraarticular pathology within the left 
knee.  The medial plica syndrome was a mild intra-articular 
knee problem wherein a band of tissues at times causes knee 
pain.  The medial plica syndrome is diagnosed after no other 
intra-articular knee pathology is noted and a medial plica is 
visualized.  Resection of the medial plica is curative for 
this syndrome.  The medial plica syndrome consists of medial 
knee pain with tenderness over the medial knee in the region 
of the femoral condyle which is not the case with the 
veteran.  Her present subjective complaints are not 
consistent with her normal knee examination.  There was no 
muscle wasting of the left leg or signs of left knee 
irritation such as swelling within the knee.  Thus, the 
examiner concluded that the veteran has no residuals as a 
result of the surgically resected medial plica.  


Service Connection for Left Knee Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the instant case, there has been no assertion of combat.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002); § 
3.304(f) are not applicable.

The veteran asserts that service connection is warranted for 
a left knee disability.  In particular, she asserts that she 
has current left knee disability that is related to in-
service complaints of left knee pain.  

The Board has been presented with a wealth of contradictory 
evidence.  Clearly, a recent VA examination determined that 
there was no knee pathology and that her subjective 
complaints were not consistent with the objective findings.  
However, during service there was a provisional diagnosis of 
a posterior cruciate ligament strain and she was referred for 
therapy and given an ACE bandage.  She was separated from 
service in March 1992 and was seen at a hospital in December 
1993.  At that time, there was a report of a history of knee 
pain medially and laterally for greater than one year.  The 
report was made in conjunction with treatment and based upon 
the circumstances; the history is accepted as correct.  The 
appellant underwent arthroscopy and a partial tear of the 
anterior cruciate ligament was identified.  Approximately 50 
percent of the fibers remained intact.

Clearly, the appellant's subjective complaints are not 
supported at this time.  However, the Board is unable to 
conclude that an approximate 50 percent tear of a ligament 
does not result in a disability.  Furthermore, the 
appellant's lay statements at the time of the arthroscopy 
appear to place the onset (greater than one year) during 
service.

In sum, the Board is presented with partially credible 
evidence of continuity of symptoms, at least until the 
identification of the partial tear of the ligament.  Also, 
there was clear evidence of disability in 1993 which needed 
surgical intervention.  Whether the appellant's current 
complaints are credible are not determinative.  Rather, there 
is adequate evidence of in-service injury, post-service 
evidence of continuity and the need for surgery due to 
identification of a tear of a ligament.


ORDER

Entitlement to service connection for post-operative left 
knee anterior cruciate ligament tear is granted.  


REMAND

After a review of the evidence, the Board is of the opinion 
that a new VA examination would be probative in ascertaining 
whether the veteran's currently has a low back disability 
that is related to her active service.  

Service medical records show that the veteran complained of 
neck and back pain following a motor vehicle accident in 
December 1985.  Assessment was resolved cervical and lumbar 
strain.  The veteran denied complaints of a history of 
recurrent back pain during an April 1989 reenlistment 
examination.  At that time, examination of her spine, and 
musculoskeletal system was within normal limits.  

She subsequently sought treatment in June 1991 for back pain.  
She reported a 6 month history of lumbar strain.  Assessment 
was low back strain with no evidence of disc pathology.  In 
July 1991, she had similar complaints and in September 1991, 
she was noted to have back spasms.  X-rays and MRI were 
negative.  The veteran had two trigger points injected.  
Impression was myofascial low back pain of unknown etiology.  
She was referred to physical therapy.  

Shortly following her discharge from active duty, the veteran 
was afforded a VA examination.  The April 1992 examination 
report notes that she had X-rays of the lumbosacral spine 
showed normal vertebral bodies as well as well maintained 
intervertebral spaces.  Impression was negative back 
examination.  Similar findings were noted during VA 
examination in April 2003.  At that time, the VA examiner 
found that the veteran's complaints of low back pain were not 
consistent with normal physical examination and X-rays.   

Subsequent medical records, however, show that the veteran 
currently has problems with her lower back.  Dr. S. V. 
Kozmary noted in September 2003 that the veteran "may have 
internal disc disruption at L4-5 based on MRI [findings]."  
Similarly, in June 2004, the veteran was diagnosed with 
thoracolumbar spinal pain with bulging discs at L3-4 and L4-5 
by Dr. C.S. Santos.  The veteran subsequently underwent 
several spinal nerve block procedures.  

In light of the evidence of current disability, the Board is 
of the opinion that a new VA examination would be probative 
to ascertain whether the veteran currently has a low back 
disability that is related to her active military service.  
The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

The issue of entitlement to an earlier effective date for the 
grant of TDIU benefits is inextricably intertwined with the 
issue of service connection for low back disability.  
Accordingly, appellate review of the matter of the effective 
date issue is deferred pending completion of action below.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action:  

1.  The RO should arrange for the 
appellant to be scheduled for a VA 
examination, in order to determine the 
nature and etiology of any currently 
manifested low back disorder.  The 
examiner should be provided with the 
claims file.  All necessary tests and 
studies, as deemed necessary by the 
examiner, should be accomplished.  

Based on his/her review of the claims 
file and the examination results, the 
examiner should identify any currently 
manifested back disability.   For each 
disability identified, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
appellant's current back disability was 
incurred during the veteran's active 
military service, in particular her 1985 
motor vehicle accident or 1991 treatment 
for low back stain.    

The rationale for all opinions expressed 
should be provided.

2.  The AOJ should address the issue of 
entitlement to a temporary total rating 
based upon knee surgery.

3.  The AOJ must comply with 38 C.F.R. 
§ 3.655.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until she receives further notice.  
The purposes of this REMAND are to further develop the record 
and to accord the appellant due process of law.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


